DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammermeier et al. (US 6,045,301).
Regarding claim 1, Kammermeier et al. teaches a one-piece tool tip (#14) being integral with (see fig. 25 embodiment, where drill tip is seen to be an integral one-piece) or being configured to be removably secured to a tool body, and configured to machine a metal object (Column 4, lines 55-58; where tool is used to make a boring in CK45, which is carbon steel), the tool tip comprising: a tool tip diameter (see fig. 25 where drill is circular and thus has a diameter), a rotational axis (#3) and at least one coolant duct (#202); at least one major cutting edge (#204) formed at an intersection of a rake face (#203) and a first major flank (see annotated fig. below), the rake face forming part of a chip flute (see annotated fig. below), 

    PNG
    media_image1.png
    363
    425
    media_image1.png
    Greyscale

the at least one coolant duct being configured to be in flow communication with discharge orifices (#201; see fig. 26) located exclusively in the tool tip (see fig. 25); and an arrangement of a row of two or more discharge orifices (#201, see fig. 25 where there are three orifices; column 9, lines 59-62) located exclusively in the rake face of the at least one major cutting edge (see fig. 25 at #203), wherein the arrangement extends at a non-zero angle relative to the rotational axis (see annotated fig. above).

Regarding claim 2, Kammermeier et al. teaches the drill of claim 1, Kammermeier et al. further discloses: wherein the arrangement follows a substantially straight path or a curved path (see fig. 25, where orifices #201 have a curved path) having three or more discharge orifices in the rake face of the at least one major cutting edge (see fig. 25).

Regarding claim 3, Kammermeier et al. teaches the drill of claim 1, Kammermeier et al. further discloses: wherein the arrangement extends along or parallel to the at least one major cutting edge in the rake face (see fig. 25, where two upper orifices extend along the major cutting edge #204).

Regarding claim 4, Kammermeier et al. teaches the drill of claim 1, Kammermeier et al. further discloses: wherein the arrangement is defined by a line intersecting at least two or three discharge orifices (see annotated fig. below).

    PNG
    media_image2.png
    309
    235
    media_image2.png
    Greyscale



Regarding claim 9, Kammermeier et al. teaches the drill of claim 1, Kammermeier et al. further discloses: wherein each discharge orifice forms an exit of a curved channel (#214 in fig. 26 can be seen connecting orifice #201 to coolant duct #202 and being curved due to orifice location seen in fig. 25 and channels being spiral) connected to an at least one receiving end or coolant duct (see fig. 26).

Regarding claim 10, Kammermeier et al. teaches the drill of claim 1, Kammermeier et al. further discloses: wherein the arrangement includes 3 to 6 discharge orifices (see fig. 25 where there are 3 orifices).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammermeier et al. (US 6,045,301).
Regarding claim 1, Kammermeier et al. teaches a one-piece tool tip (#14) being integral with (see fig. 9 embodiment, where drill tip is seen to be an integral one-piece) or being configured to be removably secured to a tool body, and configured to machine a metal object (Column 4, lines 55-58; where tool is used to make a boring in CK45, which is carbon steel), the tool tip comprising: a tool tip diameter (see fig. 9 where drill is circular and thus has a diameter), a rotational axis (#3) and at least one coolant duct (#19); at least one major cutting edge (#5) formed at an intersection of a rake face (#10) and a first major flank (see annotated fig. below), the rake face forming part of a chip flute (see annotated fig. below), 

    PNG
    media_image3.png
    533
    399
    media_image3.png
    Greyscale

the at least one coolant duct being configured to be in flow communication with discharge orifices (#9a, 9b, 9c; see fig. 9) located exclusively in the tool tip (see fig. 9); and an arrangement of a row of two or more discharge orifices (#9a, 9b, 9c, see fig. 9 where there are three orifices in a row) located exclusively in the rake face of the at least one major cutting edge (see fig. 9 at #10), wherein the arrangement extends at a non-zero angle relative to the rotational axis (see annotated fig. above).

Regarding claim 5, Kammermeier et al. teaches the drill of claim 1, Kammermeier et al. further discloses: wherein a line intersecting at least three discharge orifices (see annotated fig. below) is spaced from the at least one major cutting edge by a distance (see annotated fig. below).

    PNG
    media_image4.png
    412
    351
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier et al. (US 6,045,301).
Regarding claim 6, Kammermeier et al. substantially discloses the invention of claim 5, except Kammermeier et al. fails to directly disclose: wherein the distance is 5-15% of the tool tip diameter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the distance of the at least three orifices to the cutting edge to be within the range of 5-15% the tool diameter for the purpose of the orifices allowing the pores to evenly distribute lubricant or coolant through the longitudinal axis of the rake face and improving the chip removal through the rake face, because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, involves only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007)
	
Regarding claim 7, Kammermeier et al. substantially discloses the invention of claim 1, except Kammermeier et al. fails to directly disclose: wherein each discharge orifice has a dimension that is 5-15% of the tool tip diameter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a dimension for each discharge orifice to be within the range of 5-15% the tool diameter for the purpose of the orifices having an adequate diameter that is not too big and permits efficient discharge of coolant or lubricant to the rake face for removing chips from drilling, because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, involves only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007)

Regarding claim 8, Kammermeier et al. substantially discloses the invention of claim 1, except Kammermeier et al. fails to directly disclose: wherein each discharge orifice is spaced from a respective major cutting edge by a distance that is equal to a dimension of the discharge orifice.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the distance of each discharge orifice with respect to the major cutting edge equal to a dimension of the discharge orifice for the purpose of allowing the discharge orifices to be in the proper position for allowing the lubricant or coolant to carry the chips away in time by not being too far away from the cutting edge and not being too close to the cutting edge, thus possibly affecting performance of drilling operations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Regarding claim 12, Kammermeier et al. substantially discloses the invention of claim 1, except Kammermeier et al. fails to directly disclose: wherein all of the discharge orifices in the arrangement are spaced from a respective major cutting edge by the same distance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the distance of each discharge orifice with respect to a respective major cutting edge be the same distance for all of the discharge orifices for the purpose of allowing the discharge orifices to be in the proper position for allowing the lubricant or coolant to carry the chips away in time by not being too far away from the cutting edge and not being too close to the cutting edge while providing an evenly distributed coolant or lubrication flow, thus postiviely affecting performance of drilling operations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Regarding claim 13, Kammermeier et al. substantially discloses the invention of claim 1, Kammermeier et al. further discloses: wherein the tool tip has at least two major cutting edges (see annotated fig. 25 embodiment below).

    PNG
    media_image5.png
    421
    436
    media_image5.png
    Greyscale

Kammermeier et al. fails to further disclose: and wherein a majority of the discharge orifices are located axially forwards of a line intersecting radially outer ends of the at least two major cutting edges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the majority of the discharge orifices axially forwards of a line intersecting radially outer ends of the at least two major cutting edges for the purpose of allowing the discharge orifices to be in the proper position for allowing the lubricant or coolant to carry the chips away in time by not being too far away from the cutting edge, improving the overall drilling operation efficiency and preventing chips affecting routine operation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Claim(s) 11 is/are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kammermeier et al. (US 6,045,301).
Regarding claim 11, Kammermeier et al. substantially discloses the invention of claim 1, and Kammermeier et al. further discloses: wherein all of the discharge orifices in the arrangement have a same diameter (see fig. 25 embodiment, where all three orifices appear to have the same diameter).
In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the orifices of the same diameter for the purpose of simplifying the manufacturing process by using the same tool to form the orifice, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Claim 14 is rejected under 35 USC 103(a) as obvious over Kammermeier et al. (US 6,045,301) in view of Fair et al. (KR 20150127686).
 Kammermeier et al. discloses each and every structural element of the one-piece tool tip set forth in claim 14 – wherein the tool tip is fused to the tool body such that the rear end of the tool tip and a front end of the tool body are joined together physically (see fig. 24 and 25 where tool tip is fused and one-piece with the body) to form a twist drill or helix drill (it forms a twist drill; see fig. 24 and 25; Column 6, lines 43-45).
Kammermeier et al. teaches that the tool body comprises a tool tip is fused to the tool body, but is silent as to the method of fusing the tool tip to the tool body. The claimed phrase “the rear end of the tool tip and a front end of the tool body are joined together physically, by melting or heating” means that the tool tip was fused to the tool body by a method of heating or fusing, as explained in the instant application.
 	Fair et al. teaches that combining different parts of drills to be paired by melting to form a single tool is a known alternative to manufacturing the whole piece together, see page 6-8. 
Therefore, even if “fusing tool tip with tool body by melting or heating” results in different structural characteristics of the end product than other methods for fusing a tool tip with tool body, it still would have been prima facie obvious at the time the invention was made to use a “heating and melting method” in Kammermeier et al. as claimed since Fair et al. teaches that fusing different parts by melting and heating into a single body is recognized as an useful technique for forming one-piece shaped twist drills while providing advantages such as environmentally friendly manifesting and cost savings by not needed two separate machining devices (Page 6-8).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier et al. (US 6,045,301) in view of Frejd (US 8,142,116).
Regarding claim 15, Kammermeier et al. substantially discloses the invention of claim 1, except Kammermeier et al. fails to directly disclose: wherein the tool tip is configured to be detachably secured to the tool body by a coupling such that at least one coolant duct in the tool tip aligns with the at least one coolant duct in the tool body.
In the same field of endeavor, namely drills, Frejd teaches: wherein the tool tip is configured to be detachably secured to the tool body (Column 3, lines 23-30) by a coupling (#12) such that at least one coolant duct in the tool tip aligns with the at least one coolant duct in the tool body (Column 5, lines 14-31).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool tip and body of Kammermeier et al. so that the tool tip is configured to be detachably secured to the tool body by a coupling such that at least one coolant duct in the tool tip aligns with the at least one coolant duct in the tool body as taught by Frejd in order to allow the change of the tool tip if degradation occurs to the tip or to change the cutting head for different rotary machining operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klocke et al. (DE 10016464) discloses a drill with pores on the rake face similar to tool tip orifices.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanadiga et al. (US 7762748) discloses a drill with discharge orifices on the tool tip similar to tool tip orifices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722